Citation Nr: 9918760	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of right knee medical meniscus tear, with traumatic 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1971.

This appeal arose from a January 1996 RO rating decision, 
which continued the veteran's 20 percent evaluation for his 
right knee disability, and determined that new and material 
evidence to reopen the veteran's claim of service connection 
for a right shoulder disorder had not been submitted.  At 
that time, the record contained a July 1994 unappealed rating 
action that denied entitlement to service connection for a 
"shoulder disability."  The basis for the denial was that 
the shoulder complaints in service resolved and no permanent 
disability was shown at the time of separation.   

In an August 1996 rating determination, the RO held that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right shoulder disability 
and found that a well grounded claim for secondary service 
connection for a right shoulder disability had not been 
submitted. 

The Board of Veterans' Appeals (Board) notes that the 
veteran's claim of service connection for a right shoulder 
disorder was subsequently reopened and denied.

Since he continues to disagree with the current rating 
assigned, the claim of an increased rating above 20 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).  
The Board notes that the veteran's claim of entitlement to an 
increased evaluation for his right knee disability, as well 
as a claim for service connection for a left knee disability 
on a secondary basis is the subject of its REMAND based on 
the indicated additional development. 


FINDING OF FACT

The claim for service connection for a shoulder disorder is 
not supported by competent medical evidence demonstrating a 
nexus between a current shoulder disorder and any disease or 
injury during active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical background.

The veteran's November 1968 entrance examination reveals no 
pertinent abnormalities.

Service medical records (SMR) entries dated July 1969 and 
August 1969 reveal the veteran's complaints of right knee 
instability, pain and popping with no history of trauma.

A November 1969 radiology evaluation resulted in an 
impression of torn anterior horn, right medial meniscus.  
Additional December 1969 SMR entries are referable to the 
veteran's complaints of right knee pain.

SMR reveal a January 26, 1970 to February 18, 1970 
hospitalization that resulted in a medial meniscectomy of the 
right knee.  The final diagnoses included a right knee tear 
of the medial meniscus.

A June 1970 SMR entry reveals the veteran's complaints of 
weakness in his shoulders with no prior history of trauma.  
It was noted that a flexed arm can cause a definite snap at 
the acromioclavicular joint on the left.  He was described as 
a weight lifter in good physical shape.  The related June 
1970 radiographic report revealed the presence of a minimal 
acromioclavicular separation on the left side.

A July 1970 SMR entry referenced the radiographic finding of 
minimal acromioclavicular separation on the left that would 
not account for alleged weakness on the left.  The examiner 
noted that the veteran is a strong muscular weight lifter who 
claims that he cannot lift a M16 right with his right arm. 
The veteran also complained of right shoulder discomfort and 
trapezoid distribution.  The veteran was continued on "L3T" 
profile.

Additional SMR entries in March 1970, April 1970, and July 
1970 are referable to the veteran's right knee.

The veteran's July 1971 separation examination includes his 
report of good health.  On the report of medical history 
form, he checked blocks indicating he had or previously had 
prior knee and shoulder problems.  Clinical evaluation did 
not report any shoulder disability.

An August 1991 Texas Workers Compensation medical report 
notes the veteran's July 1991 right knee injury while on the 
job that resulted in the initial assessment of internal 
derangement with signs of mechanical locking.  During the 
veteran's post-operative arthroscopic surgery visit, he 
reported that his right knee was essentially asymptomatic and 
he was walking without a limp.  An additional August 1991 
report includes the veteran's report of right knee injury 
that was due to lifting a counter during which time he 
twisted his knee; the veteran's report of right knee meniscus 
removal twenty years prior without much trouble since; and 
the veteran noticed a little cracking and grinding but no 
pain until his July 1991 injury. 

An August 1991 Presbyterian Hospital report of right knee 
debridement and osteophytectomy resulted in postoperative 
diagnoses of right knee cartilage degeneration.  The report 
notes the veteran's twisting injury one-month prior, 
complaints of pain, locking, buckling and swelling of his 
right knee.

Dr. Bowles submitted progress notes and records of treatment 
and surgery from April 1993 to May 1994.  In pertinent part, 
April 1993 progress notes includes the veteran's report of 
bilateral knee problems dating back to the later 1960s "when 
he had bilateral open meniscectomies."  The veteran did well 
until a July-August 1991 job accident, which lead to right 
knee problems.  The examiner referenced arthroscopic surgery 
(August 1991) on the knee (presumably right) that suggested a 
washout and debridement with excellent results.  The examiner 
referenced X-rays that revealed advanced medial compartment 
arthritis more on the right, and to a lesser degree on the 
left.  Operative reports are noted on May 1993 (Arthroscopy, 
right knee) and December 1993 (Upper tibial osteotomy).  
Radiographic reports are noted in May 1993; December 1993 and 
March 1994.   The May 1993 arthroscopy resulted in 
postoperative diagnoses of posttraumatic arthritis of the 
right knee, with chondromalacia patella and medial 
compartment arthritis.  The December 1993 high tibial 
osteotomy of the right knee resulted in postoperative 
diagnoses of medial compartment arthritis of the right knee. 

A July 1993 Presbyterian Hospital medical report includes a 
clinical finding of varus deformity of the knee with pain and 
effusion of the right lower extremity.  A related March 1994 
report is also of record.

The veteran submitted a VA Form 526, dated April 1994 for his 
"knee."  The veteran reported that his knee injury resulted 
in treatment during service at the U.S. Army Hospital during 
1970, and a shoulder injury that occurred in 1971, with 
treatment provided at a VAMC in Los Angeles.  

Dr. Bowels, a private physician, submitted a March 1995 
letter, which included his report of the veteran's treatment 
for bilateral knee injuries, post traumatic arthritis, and 
that the veteran had been out of work subsequent to (right) 
knee surgery in December 1993.   

VAMC Dallas treatment records, received on January 1996, 
include a VAMC Dallas medical record, dated February 1995, 
includes as history a report of chronic right shoulder pain 
over a twenty-five year period; negative December 13, 1994 X-
ray results; status post (illegible) 1975.  The resulting 
diagnoses included chronic right shoulder articulation of 
questionable etiology, and degenerative joint disease of the 
knees.  A June 1995 entry includes the veteran's report of 
multiple pain, with range of motion findings, positive 
impingement and positive (illegible).  A July 1995 report 
reveals treatment and diagnoses that resulted in a 1 day 
hospitalization for acromioplasty due to a right shoulder 
impingement that the veteran reported had caused pain for 
several years.  Additional July 1995 findings included 
arthritic distal clavicle of the acromioclavicular joint; 
hypertrophied bursa of the subacromial space; osteophyte over 
the anteromedial and anterolateral edge of the acromion; and 
a large osteophyte over the posterior medial aspect of the 
acromion.  Thereafter, July 1995 entries are referable to 
treatment and therapy.  The veteran's continued complaints of 
pain are noted in August and September 1995 records.

The veteran's February 1996 notice of disagreement included a 
request to send VAMC Los Angeles records of treatment dated 
from January 1972 to December 1973.  There was no reference 
made regarding the bases for treatment.  

The veteran's April 1996 modified notice of disagreement 
included a request to obtain treatment records from the VAMC 
Dallas for treatment dates from January 1991 to April 1996.

An April 1996 VAMC Los Angeles response reported that after a 
thorough search had been made no records of treatment were 
found.

Additional VAMC Dallas outpatient treatment reports from 
March 1996 to June 1996 were added to the record during 
August 1996.  The veteran's March 1996 complaints of shoulder 
pain resulted in a diagnosis of instability, status post 
acromioplasty.  The veteran demonstrated full range of motion 
(illegible); negative Hawkins and positive drawer sign.  
April 1996 entries include complaints and findings referable 
to the veteran's shoulders and other injuries.  A May 1996 
entries noted the veteran complaint of shoulder pain; full 
range of motion; (illegible) cuff strength 5/5 mean for 
"subscapular"; examination for instability was difficult 
since veteran was noted to be difficult to examine; MRI was 
ordered to assess; glenoid/(illegible); and continued 
shoulder stabilization exercises.  A June 1996 entry reflects 
adequate cuff strength; MRI with possible (illegible) glenoid 
defect; continued complaints of knee pain, left greater than 
right, status post medial meniscectomy.  Examination findings 
included good range of motion with well-healed scars on the 
knees; positive crepitance; right shoulder had full range of 
motion, positive (illegible) or supra tendon; and positive 
Hawkins. A left knee arthroscopy was scheduled for August 
1996; MRI of shoulder and follow-up of orthopedic examination 
during January 1997. 

VAMC August, September 1996 and October 1996 medical records 
are referable to a left knee arthroscopy.

A January 1997 VAMC record reveals the veteran's complaint of 
bilateral knee pain and right shoulder pain.  A MRI was noted 
to reveal degeneration of the anterior glenoid and 
degeneration supra tendon.  The veteran was reported to be 
doing well following a status post left knee scope.  The 
right shoulder was positive for anterior subluxation, with 
minimal Hawkins; cuff was at 5/5 but with pain in supra and 
intra; left knee was positive for crepitance.  A February 
1997 right shoulder Barlast procedure was scheduled.

A February 1997 VAMC record reveals the veteran's subjective 
complaints of right shoulder pain and bilateral knee pain.  
The veteran had canceled scheduled shoulder surgery since he 
did not want to miss work.  The veteran did not take any pain 
medications, worked as a cabinetmaker, which required him to 
stay on his feet.  Examination findings included decreased 
right shoulder range of motion, no crepitus; left knee 
popping with extension; right knee with no crepitus.  The 
noted diagnoses included degenerative joint disease of the 
right shoulder and bilateral knees.

A VAMC record of hospitalization from July 29, 1997 to July 
31, 1997 reveals a diagnosis of right shoulder instability 
that was treated with capsulolabral repair, revision of 
acromioplasty and removal of hardware in the right leg.  The 
veteran was provided medication and a shoulder immobilizer.  
The veteran's prior knee and shoulder surgeries are set forth 
in July 1997 entries.  A July 1997 entry reveals right 
shoulder findings of abduction to 180 degrees, "int. rot" 
L3-L4, exterior rotation to 45 degrees, F/E within normal 
limits and wounds well healed; right knee findings included 
range of motion from 0 degrees to 110 degrees, motor 5/5, 
negative instability and well healed wounds. 

The veteran provided sworn testimony at his August 1997 RO 
personal hearing.  The veteran stated that he had right knee 
pain with prolonged kneeling, standing, climbing, and 
stiffness and some numbness.  Transcript (T) at 3.  The 
veteran provided testimony concerning prior right knee 
surgeries during service and post-service.  T at 3-4.  The 
December 1993 surgery included the placement of a metal plate 
and five screws inside his leg, which was removed during a 
July 1997 surgery.  T at 4.  The veteran stated that he is 
taking medication; he works as a cabinetmaker and uses 
bilateral leg supports.  T at 5-6.  The veteran continues to 
experience right knee pain following the surgeries.  T at 6.  
The veteran stated that a doctor told him that his right knee 
started to effect his left knee, which resulted in two left 
knee surgeries.  T at 6-7.  The veteran testified that he 
complained of shoulder pain during service, mainly on the 
right; and shortly after service sought VAMC Los Angeles 
treatment during which time he was told that there wasn't 
much they could do and he did not recall X-rays being taken.  
T at 11.  The veteran attempt to find additional records and 
was aware of the RO's efforts to retrieve VAMC Los Angeles 
records.  T at 11-13.  The veteran's spouse stated the Los 
Angeles VAMC had moved.  T at 13.  The veteran did not re-
injure his shoulder post-service, but the symptoms remained 
the same to this date.  T at 15.  The veteran stated that a 
VAMC Dallas physician told him that his shoulder disorder 
appeared to be an older injury.  T at 16.  The veteran 
related that he may have gone to the gym a time or two, but 
he was not a weight lifter during service.  T at 19.  The 
veteran indicated that after receiving VA treatment during 
1971 he did not receive treatment for his shoulder until 
1995.  T at 19-20. 

The veteran submitted an August 1997 request to the Los 
Angeles, California, Department of Veterans Affairs, for help 
his medical records of treatment from August 1971 to 1973.  

The Los Angeles, CA RO provided an August 1997 response 
indicating that they had no records in their office.

II.  Analysis.  Service connection for a right shoulder 
disability.

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(hereafter the Court) has held that, in general, a claim for 
service connection is well grounded when three elements are 
satisfied with competent evidence.  Anderson, supra; Epps v. 
Gober, 126 F.3d at 1468, and Caluza  v. Brown, 7 Vet. 
App. 498 (1995).   First, there must be competent medical 
evidence of a current disability (a medical diagnosis).  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Second, there 
must be evidence of an occurrence or aggravation of a disease 
or injury incurred in service (lay or medical evidence).  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Third, there must be a nexus 
between the in-service injury or disease and the current 
disability (medical evidence or the legal presumption that 
certain disabilities manifest within certain periods is 
related to service).  Grottveit v. Brown, 5 Vet. App. at 92-
93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  In order for a claim to be well grounded, there 
must be competent evidence that the veteran currently has the 
claimed disability.  See Rabideau v. Derwinski, supra; and 
evidence of incurrence or aggravation of a disease or injury 
in service.  See Caluza v. Brown, supra at 506; 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§  3.303, 3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Initially, the Board notes that the record contains ample 
evidence of a current right shoulder disorder, which has more 
recently been diagnosed as degenerative joint disease and 
impingement coincident with VAMC treatment and acromioplasty 
during July 1997.  This evidence satisfies the first element 
of a well grounded claim.  The record contains service 
medical evidence reflecting complaints of a right shoulder 
disability and the veteran has provided his evidentiary 
assertions as to manifestations of a right shoulder 
disability in service.  Thus, the veteran has satisfied the 
first two prongs of a well-grounded claim.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).
   
The Board observes that evidence in support of the veteran's 
claim essentially includes his post-service reports of 
recurrent shoulder pain, confirmed VAMC diagnoses of a 
shoulder disorder, beginning in 1995, and his sworn testimony 
and statements of continued shoulder pain symptomatology 
associated with complaints of shoulder pain during service.
 
Ultimately, however, the veteran has not met his obligation 
to present a well grounded claim for his shoulder disorder, 
currently diagnosed as "right" shoulder degenerative joint 
disease and impingement, because he had not provided 
competent evidence of a nexus between any current shoulder 
disorder and disease or injury incurred or aggravated in 
service.  The Board has also considered whether the claimant 
can meet his obligation to present the nexus element of a 
well-grounded claim with lay or medical evidence of 
chronicity or continuity of symptoms.  38 C.F.R. § 3.303(b); 
Savage, supra.  However, there is no medical evidence of a 
chronic right shoulder disorder disability in service.  There 
is no competent medical evidence demonstrating arthritis of 
the right shoulder manifest within one year after separation 
from service.  The Board's finding in this regard includes 
consideration of the veteran's post-service treatment and 
associated diagnoses as reflected in the June 1970 service 
medical reports, wherein no such diagnoses reflective of a 
chronic shoulder disorder during service was ever noted 
within a year of service discharge or during service.  
Further, the June 1970 service medical entry denotes minimal 
separation on the "left side," and the veteran continued to 
serve until August 1971 with no additional treatment or 
diagnoses referable to any shoulder disorder, other than the 
veteran's historical report of receipt of treatment for his 
shoulder.  Further, although VAMC treatment reports beginning 
in 1995 note the veteran's complaints of shoulder pain over 
several years, no medical provider has indicated that there 
is a causal link between his June 1970 treatment and his 
current shoulder disorder.  

Thus, no party with medical expertise has causally linked 
current disability with service.  Again, as a lay party, the 
claimant is not competent to provide the nexus element of a 
well-grounded claim.  Espiritu, supra.  Accordingly, the 
veteran can not satisfy a requisite prong of a well-grounded 
claim under Caluza on the basis of "chronicity."  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); see also, Grottveit v. Brown and 
Lathan v. Brown, supra.

Therefore, while at various times a shoulder disorder has 
been diagnosed, there remains no competent medical evidence 
of a link between any current shoulder disorder and the 
veteran's military service, and the Board must conclude that 
the veteran's claim of service connection for a shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).  
 
In order to present a well-grounded claim, the veteran must 
submit competent medical evidence showing that his shoulder 
disorder is causally related to his period of active service.   
See Robinette v. Brown, 8 Vet. App. at 77-78 (1995).  In this 
case, the Board finds that the VA has fulfilled its 
obligation under 38 C.F.R. § 5103(a) in that the RO has 
attempted to retrieved identified records of treatment, and 
has repeatedly notified the veteran of the reasons for the 
denial of service connection and the type of evidence lacking 
as to his claim.  Robinette v. Brown, supra, Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  Furthermore, by this decision, the Board is 
informing the veteran of the evidence which is lacking and 
that is necessary to make the claim well grounded.  



ORDER

Entitlement to service connection for a shoulder disorder is 
denied.


REMAND


The Board notes that the record includes a claim of service 
connection for a left knee disorder secondary to his service 
connected right knee disability.  Subsequent to the RO's 
April 1997 denial, the veteran submitted a timely filed May 
1997 notice of disagreement and provided testimony at his 
August 1997 RO personal hearing relative to continued left 
knee pain.  No statement of the case related to the veteran's 
claim of service connection for a left knee disorder has been 
issued.  The Board has jurisdiction over appeals involving 
benefits under the laws administered by VA.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101.  An appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  In Malincon v. West, 12 Vet. App. 238 (1999), 
however, the Court has held that: (a) where there is an 
adjudicative determination and a notice of disagreement; (b) 
the notice of disagreement initiated review by the Board and 
bestowed jurisdiction of the Court over the matter; and (c) 
notwithstanding the absence of a statement of the case or a 
substantive appeal, the Board must remand the case for 
issuance of a statement of the case.

The veteran has claimed that the symptoms of his right knee 
disorder are more severe than indicated by the 20 percent 
evaluation currently assigned.  The Board finds that the 
appellant's claim to entitlement to increased ratings for a 
right knee disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992). 

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self-support of the individual.  38 C.F.R. § 4.10 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making the determination of the severity of the veteran's 
right knee disorder, the Board notes that in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) held that 38 C.F.R. §§ 4.40, 4.45 
(1998) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, such as pain on motion, 
incoordination, weakness, and numbness, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The veteran is currently rated under diagnostic code 5010-
5258.  If separately rated under diagnostic code 5258, the 
current evaluation is the maximum evaluation under code 5258 
(1998).  The Board must point out, however, that the veteran 
underwent recent right knee surgery during 1997, which was 
preceded by numerous right knee surgeries noted above.  The 
record is does not include findings, particularly DeLuca 
related factors, during and subsequent to the veteran's 1997 
right knee surgery.  The Board notes that DeLuca also held 
that the provisions of 38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.

Moreover, the VA General Counsel in VAOPGCPREC 23-97 (July 1, 
1997) and 9-98 (August 14, 1998), has held that where 
instability and arthritis of the knee are present, separate 
ratings may be assigned under Codes 5257 and 5003 or 5010.  
The Board finds that the analysis contained in these opinions 
would appear clearly to point to the conclusion that separate 
ratings are assignable under Codes 5258 and 5010.  

Therefore, the veteran should be afforded another examination 
to ensure that the requirements set forth in DeLuca have been 
followed.  The examining physician should note specifically 
any painful motion, weakness, fatigability, or incoordination 
and how these manifestations could limit functional ability 
or range of motion during flare-ups.  The examiner should 
report any limitation of flexion or extension of the 
veteran's legs.  Therefore, further development is needed 
prior to evaluation of the veteran's claim for an increased 
rating for right knee disability.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be afforded an 
examination by an appropriately qualified 
physician to specifically address the 
current severity of the veteran's right 
knee disability, post surgery.  All 
indicated laboratory and X-ray studies 
and testing should be conducted.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically flexion and extension of the 
right knee in degrees of arc, with an 
explanation as to what is the normal 
range of motion of the knee.  The 
examiner should also record information 
concerning pain on use, and comment on 
the functional limitations, if any caused 
by the right knee disability.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected right knee 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations and 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the right 
knee disability; the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the right 
knee disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the right knee 
disability.  In addition, the examiner 
should carefully elicit all of the 
veteran's subjective complaints 
concerning his right knee and offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  The examiner should also 
offer an opinion as to the extent of any 
increased functional loss due to pain on 
increased use of the knee or during any 
flare-up of the knee disorder, expressed, 
if possible, in additional degrees of 
loss of range of motion.

3.  The RO must issues the claimant a 
statement of the case on the issue of 
entitlement to service connection for a 
left knee disability claimed as secondary 
to the right knee disability.  The 
veteran and his representative are 
advised that to obtain appellate review 
of the merits of this claim, a timely 
substantive appeal must be filed.  

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the appellant's claim for an increased 
evaluation for a right knee disability.  
The RO must specifically consider whether 
a separate rating may be assigned under 
Codes 5258 and 5010 on the facts of this 
case.  If the determination remains 
unfavorable to the appellant in any way, 
he should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the appellant should be afforded the 
opportunity to respond thereto. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

